Citation Nr: 1724960	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-46 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980 and was a member of the Ohio National Guard from December 1980 to July 1985, with a verified period of inactive duty for training (INACDUTRA) in June 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a videoconference hearing before the Board in February 2017 and failed to appear.  Her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In April 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); the Board received the VHA opinion in June 2017.  



FINDING OF FACT

The probative medical evidence shows that the Veteran's low back disability was the result of an injury during a period of INACDUTRA.  



CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance in this case is harmless given the favorable determination being made.  

B. Legal Standard and Analysis

The Veteran contends that she has a low back disorder which manifested during a period of INACDUTRA with the Ohio National Guard.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Active military, naval, or air service" includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a) (including arthritis), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence, including December 2012 X-ray results, demonstrates that the Veteran has a current low back disorder, status post lumbar laminectomy, as reflected by degenerative changes with marginal osteophyte formation and sclerosis, loss of lumbar lordosis, and postoperative changes with evidence of laminectomy and posterior fusion rods and transpedicular screws extending from L3 through S1 level. 

In addition, there is evidence of an in-service injury and treatment for the low back. The Veteran's service personnel records and service treatment records support that she injured her back during a period of INACDUTRA on June 5, 1982 while unloading medical equipment from the back of a truck.  The day following this injury she was taken by ambulance to the Wright Patterson Air Force Base Family Medical Clinic and diagnosed with acute sciatic neuritis due to displaced left sacroiliac joint.  A service record indicates she was disabled from her military duties through June 24, 1982.

As the evidence establishes that the Veteran has a current disability and injury and treatment during INACDUTRA, the focus of the Board's decision will be whether the present low back disorder is related to the in-service injury.  The Board finds that the evidence does support such a finding.	

The Veteran contends, and VA and private medical treatment records support, that she has had low back pain since the June 1982 injury during a period of INACDUTRA.  

Reserve service records, including a May 1985 Memorandum entitled "Request Discharge," reflect that the Veteran sustained a second injury to her back on June 30, 1982 while she was performing civilian duties as a nurse.  An X-ray completed on that date revealed an impression of a normal lumbosacral spine series.

April and July 1983 private treatment records indicate the Veteran had been seeking care since an injury in her civilian job as a nurse.  Her diagnosis at that time was chronic lumbosacral strain and sciatic neuritis of the left hip.  A CT scan of the lumbar spine was negative for disc disease or injury.  These records indicate her civilian job-related back injury occurred in November 1982; however, it appears from a review of the record that the referenced injury is the same one that service records indicate occurred on June 30, 1982.  Hence, although there is some conflicting evidence regarding exactly when this civilian job-related injury occurred, it appears there was only one such back injury subsequent to the Veteran's June 1982 in-service injury.  

In addition, she has had two lumbar spine related surgeries since discharge: a 1983 lumbar laminectomy and placement of rods in her lumbar spine in 1999.  

In December 2009, a VA examiner concluded that it was less likely as not that the Veteran's back pain was related to her in-service injury.  However, this opinion was based on an inaccurate factual basis and the Board affords it no probative weight.  

In April 2017, the Board sought an advisory medical opinion from VHA in this matter.  In the opinion received in response in June 2017, the consulting orthopedic spine surgeon opined that it was at least as likely as not that the Veteran's current low back disability was related to her June 1982 in-service injury.  The specialist's opinion reflects that she reviewed the Veteran's entire file, including lay statements, post-service treatment records, and medical examination reports.  Based on the evidence reviewed and discussed, the specialist provided a rationale for his opinion that the "records show[] chronicity and continued treatments for the lower back." 

As the VHA consulting surgeon's opinion reflects familiarity with the complete record, considers pertinent service and post-service treatment records and the Veteran's lay statements in supporting the conclusion reached, the Board finds it to be the most probative evidence in this matter.  Thus, the Board finds that the competent, credible and persuasive evidence demonstrates that the Veteran's current low back disorder is related to an injury incurred during a verified period of INACDUTRA.  Hence, service connection for a low back disability has been established.


ORDER

Service connection for a low back disability is granted.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


